 Case: 4:17-cv-02367-AGF Doc. #: 96 Filed: 11/14/18 Page: 1 of 3 PageID #: 1772



                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

A.L.L. CONSTRUCTION, LLC,                         )
                                                  )
       Plaintiff,                                 )
                                                  )   Case No: 4:17-CV-02367-AGF
v.                                                )
                                                  )   JURY TRIAL DEMANDED
THE METROPOLITAN ST. LOUIS                        )
SEWER DISTRICT, JAMES FAUL, RUBY                  )
BONNER, REV. RONALD BOBO,                         )
MICHAEL YATES, and JAMES I. SINGER,               )
in their individual capacities as the Board of    )
Trustees of the Metropolitan St. Louis Sewer      )
District,                                         )
                                                  )
       Defendants.                                )

     STIPULATION FOR DISMISSAL WITH PREJUDICE AS TO DEFENDANT THE
                METROPOLITAN ST. LOUIS SEWER DISTRICT

       Plaintiff A.L.L. Construction, LLC, by and through undersigned counsel, and Defendant

the Metropolitan St. Louis Sewer District, by and through undersigned counsel, hereby stipulate

that all of the claims and causes of action contained, and/or that could be contained, in Plaintiff’s

First Amended Complaint are hereby dismissed with prejudice as to Defendant the Metropolitan

St. Louis Sewer District. Each of the parties herein to bear their own costs.
Case: 4:17-cv-02367-AGF Doc. #: 96 Filed: 11/14/18 Page: 2 of 3 PageID #: 1773



                                   PLEBAN & PETRUSKA LAW, LLC


                             BY:   /s/ Lynette M. Petruska
                                   Lynette M. Petruska, #41212
                                   2010 S. Big Bend Blvd.
                                   St. Louis, MO 63117
                                   314-645-6666 / FAX: 314-645-7376
                                   lpetruska@plebanlaw.com
                                   Attorneys for Plaintiff


                                   RYNEARSON SUESS SCHNURBUSCH
                                   CHAMPION, LLC.

                             BY:   /s/ Victor H. Essen, II
                                   Debbie S. Champion,         #38637
                                   Victor H. Essen, II         #57629
                                   500 North Broadway, Suite 1550
                                   St. Louis, MO 63102
                                   314-421-4430 / FAX: 314-421-4431
                                   dchampion@rssclaw.com
                                   vessen@rssclaw.com
                                   Attorneys for Defendants the Metropolitan St.
                                   Louis Sewer District, James Faul, Ruby Bonner,
                                   Rev. Ronald Bobo, Michael Yates, and James
                                   Singer.




                                      2
Case: 4:17-cv-02367-AGF Doc. #: 96 Filed: 11/14/18 Page: 3 of 3 PageID #: 1774




                              CERTIFICATE OF SERVICE

        The undersigned certifies that a true copy of the foregoing was sent via the Court’s
electronic filing system on this 14th day of November 2018 to:

C. John Pleban
Lynette M. Petruska
Steven R. Kratky
PLEBAN & PETRUSKA LAW, LLC
2010 S. Big Bend Blvd.
St. Louis, MO 63117
314-645-6666 / FAX: 314-645-7376
cpleban@plebanlaw.com
lpetruska@plebanlaw.com
skratky@plebanlaw.com
Attorneys for Plaintiff

Kevin F. Hormuth
Ronnie L. White, II
Audrie R. Howard
GREENSFELDER, HEMKER & GALE, P.C.
10 South Broadway, Suite 2000
St. Louis, MO 63102
314-241-9090 / FAX: 314-241-3643
kfh@greensfelder.com
rwhite@greensfelder.com
ahoward@greensfelder.com
Attorneys for Defendant Bates Utility Company


                                                 /s/ Victor H. Essen, II




                                             3
